DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 26 October 2021 containing amendments to the claims and remarks.
Claims 1, 2, 7-9, 12, 37, 38, and 41-51 are pending.  Claims 44-51 are newly added.
The previous rejections under 35 U.S.C. 112(a) and 35 U.S.C. 103 are withdrawn in view of Applicant’s amendments to the claims.
A new grounds for rejection of claim 43, necessitated by Applicant’s amendments to the claims, is entered under 35 U.S.C. 103.  Likewise, claims 44-51 are rejected under 35 U.S.C. 112(b).
Claims 1, 2, 7-9, 12, 37, 38, 41, and 42 are allowed.  Newly added claims 44-51 are indicated allowable.  The rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
With respect to claims 44-51, the claims recite the limitation “the hydrogen-donor solvent.”  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Stiller (US 2012/0091042) as evidenced by GuideChem, Fisher Scientific, PubChem, and Chen (US 4,247,384).
With respect to claim 43, Stiller discloses a process for producing a distillate fuel from coal comprising: (a) preparing a biomass-derived coal solvent (see Stiller, paragraph [0062]); (b) dissolving the coal in the biomass-derived coal solvent (see Stiller, paragraphs [0061] and [0062]); and (c) separating undissolved coal and mineral matter to produce a hydrocarbon product such as syncrude (see Stiller, paragraph [0029]).  The hydrocarbon product may be subjected to hydrogenation (see Stiller, paragraphs [0104], [0128], and [0132]).  Coal is dissolved without using molecular hydrogen or catalyst (see Stiller, entire disclosure).  The biomass-derived solvent is a hydrogen-donor solvent which may include a hydrogenated vegetable oil along with a non-hydrogenated vegetable oil or naphthalene (see Stiller, paragraphs [0062] and [0063]).  Coal tar distillate may also be used as a hydrogen donor solvent, including a partially hydrogenated coal tar distillate (see Stiller, paragraph [0063]).  The H/C atomic ratio of the hydrocarbon product is at least 20% more than that of the coal (see Stiller, paragraph [0010]).  The temperature may be in the range of 400°C (see Stiller, paragraph [0084]), at a pressure of 400 psi (see Stiller, paragraph [0067]), for a time of 10 minutes to an hour (see Stiller, paragraph [0081]).  The vegetable oil may include a non-hydrogenated vegetable oil such as corn 
Stiller does not explicitly disclose wherein the hydrogen donor solvent is one “derived from wood.”
However, Stiller clearly indicates that the solvent can include lignin, any biowaste with lignin, and biomass derivatives (see Stiller, paragraph [0063]).  In this regard, Chen explains that lignin is derived from woody fibrous plant material (see Chen, column 5, lines 28-30).  Thus, lignin is a material which may be “derived from wood.”

Allowable Subject Matter
Claims 1, 2, 7-9, 12, 37, 38, 41, and 42 are allowed.  
Claims 44-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant’s arguments filed 26 October 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	None of the materials identified in Stiller as being usable solvents are biomass-derived solvents derived from wood and energy crops.

II.	Many of the materials listed in Stiller are solids, and solids do not dissolve anything and so are not solvents at all.

With respect to Applicant’s first and second arguments, see discussion supra at paragraph 13.  Stiller clearly indicates that the solvent can include lignin, any biowaste with lignin, and biomass derivatives (see Stiller, paragraph [0063]).  In this regard, Chen explains that lignin is derived from woody fibrous plant material (see Chen, column 5, lines 28-30).  Thus, lignin is a material which may be “derived from wood.”  Moreover, Stiller clearly indicates lignin as a solvent (see Stiller, paragraph [0063]).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771